HAMITER, Justice
(dissenting).
This court has variously remarked that a bill of indictment is amended, State v. Brooks, 173 La. 9, 136 So. 71, State v. Lemoine, 178 La. 1070, 152 So. 907, State v. Smith, 179 La. 614, 154 So. 625, or is amplified, State v. Miller, 170 La. 51, 127 So. 361, State v. Davis, 208 La. 954, 23 So. 2d 801, by the filing of a bill of particulars which furnishes to the accused details of the offense needed in the preparation of his defense. In all other cases the observation has been made that a bill of particulars does not become and cannot be considered as a part of the indictment.
But whether or not an indictment is amended, amplified, reformed or otherwise changed by a bill of particulars is a question of no particular significance here. Greatly important in deciding this cause are our uniform holdings that the necessary details furnished by means of the bill of particulars effectively satisfy the. constitutional requirement of informing the accused of the nature and cause of the accusation lodged against him under a simplified form listed and described in LSA-R.S. 15:235. State v. Pete, 206 La. 1078, 20 So.2d 368, State v. Chanet, 209 La. 410, 24 So.2d 670, State v. Nichols, 216 La. 622, 44 So.2d 318, State v. Holmes, 223 La. 397, 65 So.2d 890 (and cases therein cited). If these holdings, be correct (I consider them so) it must necessarily follow that, with respect to a charge made by using the codal name and article number of the offense committed, as was done in this cause under a specific authorization contained in the above mentioned, statutory provisions, such constitutional requirement is likewise satisfied by a bill of particulars which furnishes to the accused the pertinent and necessary details. The effect of a .contrary conclusion is to overrule the cases mentioned above and nullify LSA-R.S. 15:235 in its entirety.
I respectfully dissent.